

116 HRES 554 IH: Supporting the designation of September 2019, as “School Bus Safety and Security Month”.
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 554IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mr. Tipton (for himself, Mr. Malinowski, Mr. Neguse, Mr. Lamborn, Mr. Fitzpatrick, Mr. Payne, Mr. Gottheimer, and Mr. Sires) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the designation of September 2019, as School Bus Safety and Security Month.
	
 Whereas every school day in the United States, approximately 500,000 public and private school buses carry more than 26,000,000 children to and from school;
 Whereas school buses comprise the largest mass transportation fleet in the United States; Whereas 48 percent of all K–12 students ride a school bus 180 school days in a year, or approximately 4 billion miles driven annually;
 Whereas the Child Safety Network, celebrating 30 years of national public service, supports the Safe Bus campaign, which is designed to provide the latest training, technology, and free safety and security resources to the school bus industry;
 Whereas the designation of School Bus Safety and Security Month will allow broadcast, digital media, and social networking industries to make commitments to disseminate public service announcements that are produced in order to—
 (1)provide free resources from the Child Safety Network designed to safeguard children; (2)recognize school bus drivers and school bus safety and security professionals; and
 (3)improve safer public driver behavior near school buses when students are boarding and disembarking from the school buses;
 Whereas key leaders who are deserving of recognition during School Bus Safety and Security Month and beyond have provided security awareness training materials to more than 14,000 local educational agencies, trained more than 100,000 school bus operators, and provided more than 150,000 counterterrorism guides to individuals who are key to providing both safety and security for children in the United States; and
 Whereas School Bus Safety and Security Month offers the House of Representatives and the people of the United States an opportunity to recognize and thank all of the school bus drivers in the United States and the professionals who are focused on school bus safety and security: Now, therefore, be it
	
 That the House of Representatives supports the designation of School Bus Safety and Security Month. 